PER CURIAM.
Wabanchi Haile Ingdashet, a native and citizen of Ethiopia, seeks review of a decision of the Board of Immigration Appeals (“Board”) dismissing her appeal from the immigration judge’s (“IJ”) order denying her motion to reopen. We review the denial of a motion to reopen for abuse of discretion. 8 C.F.R. § 3.2(a) (2002); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992); Stewart v. INS, 181 F.3d 587, 595 (4th Cir.1999). A denial of a motion to reopen must be reviewed with extreme deference, since immigration statutes do not contemplate reopening and the applicable regulations disfavor motions to reopen. M.A. v. INS, 899 F.2d 304, 308 (4th Cir.1990) (en banc). We have reviewed the administrative record, the Board’s order and the IJ’s decision and find no abuse of discretion.
We accordingly deny the petition for review. We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.